Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Danielssion (US 20180050782 A1) in view of Murakami (US 20190301360 A1).
Regarding Claim 1, Danielsson discloses a metho (100) of controlling a propulsive power output applied to a propeller shaft (6) of a ship (2) [Element 4.7], the ship (2) comprising a propulsive power source (4) [Element 4.5] and the propeller shaft (6), wherein the propulsive power source (4) comprises an internal combustion engine (14) connected to the propeller shaft (6), wherein the method (100) comprises steps of: - producing (102) a propulsive power by means of the propulsive power source (4), - determining (106) a current value of an operational parameter of the internal combustion engine (14), the operational parameter being a different parameter than the propulsive power[Charge pressure, paragraph 39], - comparing (110) the current value of the operational parameter with a first parameter limit value [paragraph 39, 40], wherein the internal combustion engine (14) comprises at least one cylinder arrangement (22) and a turbocharger (24)[Element 4.6], wherein the cylinder arrangement (22) comprises a combustion chamber (26), a cylinder bore (28), a piston (30) configured to reciprocate in the cylinder bore (28), a gas inlet (32) connected to the combustion chamber (26), and a gas outlet (34) connected to the combustion chamber (26), wherein the gas outlet (34) is connected to a turbine side of the turbocharger (24) and the gas inlet (32) is connected to a compressor side of the turbocharger (24) [Not explicit, but understood to be associated with turbocharger engine], wherein the at least one sensor (18) for sensing at least one operational parameter of the internal combustion engine (14) is configured for sensing a parameter of the turbocharger (24)[paragraph 24 suggests sensor, paragraph 39 suggests measuring], characterised in that the operational parameter is one of: - a correlation between a rotational speed of the turbocharger (24) and a pressure at the outlet at the compressor side of the turbocharger (24)[charge pressure], - an absolute value of a derivative of the rotational speed of the turbocharger (24), - a variation of an amplitude of the rotational speed of the turbocharger (24), - an absolute value of a derivative of the pressure at the outlet at the compressor side of the turbocharger (24), - a variation of an amplitude of the pressure at the outlet at the compressor side of the turbocharger (24), - an energy balance over a turbine (46) of the turbocharger (24), wherein the method (100) comprises steps of: - determining (104) a current value of the propulsive power of the propulsive power source (4),[paragraph 35, 55] wherein, the torque and engine speed are adjusted to correspond to an output set point value, e.g. a desired or target engine power output value (paragraph 23) and that air charge pressure is a result effective variable that correlates with power in an internal combustion engine (paragraph 57).
Danielsson does not explicitly disclose:
 - comparing (108) the current value of the propulsive power with a lower power limit value 
 and wherein if the current value of the propulsive power equals or falls below the lower power limit value, but also if the current value of the operational parameter reaches the first parameter limit value, the method (100) comprises a step of: - increasing (112) a power output of the internal combustion engine (14).
	Murakami discloses a measured result effective variable of an internal combustion engine is a parameter that can be used to set an upper and lower limits around a corresponding target value. [at least paragraph 12, but many places.]  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the charge pressure with upper and lower limits for a target engine power such that - comparing (108) the current value of the propulsive power with a lower power limit value and wherein if the current value of the propulsive power equals or falls below the lower power limit value, but also if the current value of the operational parameter reaches the first parameter limit value, the method (100) comprises a step of: - increasing (112) a power output of the internal combustion engine (14).  The motivation to modify Danielsson is to incorporate Danielsson’s teaching of a lower limit of charge pressure corresponding to power (Claim 8) and also establish an upper limit as in Murakami to facilitate controlling according the feedback of the result effective variable recognized by Danielsson.

Regarding Claim 2, Danielson in view of Murakami discloses the method (100) according to claim 1, wherein if the current value of the operational parameter reaches the first parameter limit value, the method (100) comprises a step of: - increasing (114) the lower power limit value.  (The combination suggests increasing the power when the necessary amount of result effect parameter is achieved. )

Regarding Claim 3, Danielson in view of Murakami discloses the method (100) according to claim 2, comprising a step of: - indicating (116) visually and/or audibly engine operation (Murakami, paragraph 99), but does not explicitly disclose - indicating (116) visually and/or audibly an increase of the lower power limit value.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to display audibly an increase of the lower power limit value.  The motivation to modify to modify Danielson is to provide information on engine operation an operator.

Regarding Claim 4, Danielson in view of Murakami discloses the method (100) according to a3calim 1, comprising an optional step of: - determining (118) a current value of a further operational parameter of the internal combustion engine (14), the further operational parameter being a different parameter than the propulsive power[exh gas temp paragraph 37], wherein the method (100) comprises steps of: - comparing (120) the current value of the propulsive power with an upper power limit value, and - comparing (122) the current value of the operational parameter or the current value of the further operational parameter with a second parameter limit value, wherein if the current value of the propulsive power equals or exceeds the upper power limit value, but also if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method (100) comprises a step of: - reducing (124) a power output of the internal combustion engine (14). (The method of using upper and lower limits on a parameter is disclosed by the combination proposed in Claim 1.)

Regarding Claim 5, Danielson in view of Murakami discloses the method (100) according to claim 4, wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method (100) comprises a step of: - reducing (126) the upper power limit value. (Feedback of a result-effective variable is applied similarly to rejection of Claim 2 above.)

Regarding Claim 6, Danielson in view of Murakami discloses the method (100) according to claim 5, comprising a step of: - indicating (128) visually and/or audibly a reduction of the upper power limit value. (Display of a result-effective variable is applied similarly to rejection of Claim 3 above.)


Regarding Claim 9, Danielson in view of Murakami discloses a method (100) according to claim 4, wherein the ship (2) comprises a controllable pitch propeller (8) connected to the propeller shaft (6), and wherein the step of reducing (124) the power output of the internal combustion engine (14) comprises a step of: - reducing (134) a pitch of the controllable pitch propeller (8). (Danielsson paragraph 13)

Regarding Claim 10, Danielson in view of Murakami discloses method (100) according to any one claims 4 , wherein the further operational parameter relates to the turbocharger (24), and/or to the cylinder arrangement (22). (paragraph 37)

Regarding Claim 11, Danielson in view of Murakami discloses a method (100) according to claim 10, wherein the further operational parameter is one of: - a rotational speed of the turbocharger (24), - a temperature at the inlet at the turbine side of the turbocharger (24) (paragraph 37), - a temperature at an outlet at the turbine side of the turbocharger (24), - a pressure at the outlet at the compressor side of the turbocharger (24),

Regarding Claim 13, Danielson in view of Murakami discloses a method (100) according to claim 10, wherein the further operational parameter is one of: - a correlation between a rotational speed of the turbocharger (24) and a pressure at the outlet at the compressor side of the turbocharger (24) (Danielsson, Fig. 2.  Using turbocharger rpm necessarily provide a correlation with pressure) , - an absolute value of a derivative of the rotational speed of the turbocharger (24), - a variation of an amplitude of the rotational speed of the turbocharger (24), - an absolute value of a derivative of the pressure at the outlet at the compressor side of the turbocharger 24, - a variation of an amplitude of the pressure at the outlet at the compressor side of the turbocharger (24), - an energy balance over a turbine (46) of the turbocharger (24).

Regarding Claim 23, Danielson in view of Murakami discloses computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method (100) according to any one of claims 1 - 13. (Danielsson Claim 16)

Regarding Claim 24, Danielson in view of Murakami discloses a computer-readable storage medium (90) comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method (100) according to any one of claims 1.(Danielsson Claim 17)

Apparatus claims 14-18, 21, 22 are “configured to” carry out the method of claims 1-6, 9-13 and are rejected on the same grounds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Danielssion (US 20180050782 A1) in view of Murakami (US 20190301360 A1) and further in view of Okuyama (US 20040121666 A1)
	Regarding Claim 11, Danielson in view of Murakami discloses the method (100) according to claim 10, but does not explicitly disclose wherein the further operational parameter is one of: - a temperature of the cylinder arrangement (22), or - a pressure within the combustion chamber (26).
	Okyuma discloses a temperature of the cylinder arrangement is a result effective variable that accompanies charge air pressure in determining engine load [paragraph 46, 47].  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to select temperature of the cylinder arrangement as the further parameter.  The motivation to modify Danielson is to better detect engine load as taught by Okyuma.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 17/622932.
Claims 9 of 17/622932 claims a method of controlling a propulsive power output applied to a propeller shaft of a ship using a pressure limits as claimed in Claim 1 of the ’12 Application with the additional limitations of using an interval.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive.

Non-Analogous Art
Applicant argues that Danielsson is non-analogous art to Murakami by narrowly defining the purpose of Murikami.  Danielsson discloses a method for controlling the fuel consumption of a ship with a controllable pitch propeller such that the fuel consumption of the ship is brought and/or held within a desired fuel consumption range (Abstract) by using result effective variables with upper and lower limits.  Murakami discloses a marine diesel engine (paragraph 31) that in diesel mode, “the crank shaft 24 of the engine 21 rotates at an engine speed in accordance with a propulsion speed of the ship so as to obtain a torque necessary for the propulsive and power generating mechanism of the ship. The engine control device 73 controls the valve opening degree of the main throttle valve V1 based on an air pressure in the intake manifold 67 detected by the intake pressure sensor 39. Accordingly, compressed air is supplied from the compressor 49b to the intake manifold 67 so as to obtain an airflow rate necessary for an engine output.” (Murakami paragraph 69.  Emphasis by Examiner.)  Murakami’s paragraph 69 disproves Applicant’s evidence on page 4 that “Murakami does not teach or suggest increasing a power output as claimed.” 

Danielsson is concerned with the improving the output of a marine diesel engine.  Murakami suggests that controlling according the air pressure of a marine engine provides a way to optimize engine output. Examiner agrees that Murakami’s teaching is in the context of an engine with a turbocharger bypass which is why turbocharger pressure teachings are so prominent in Murikami.  Murikami demonstrates general knowledge in the art, that increasing the pressure at the outlet of the turbocharger increases power.  It’s Wikipedia level knowledge.  From “How Stuff Works” “Turbochargers allow an engine to burn more fuel and air by packing more into the existing cylinders. The typical boost provided by a turbocharger is 6 to 8 pounds per square inch (psi). Since normal atmospheric pressure is 14.7 psi at sea level, you can see that you are getting about 50 percent more air into the engine. Therefore, you would expect to get 50 percent more power. It's not perfectly efficient, so you might get a 30- to 40-percent improvement instead.”  (https://auto.howstuffworks.com/turbo.htm).  While Murikami’s patent specification problem is not directed at the same solution to Applicant’s problem, it uses the same basic physical understanding of how a marine engine operates that increasing air pressure from the turbocharger is a result-effective variable for the power output of the engine.  It’s why the MPEP uses “reasonably pertinent” to Applicant’s problem, and not “the same problem” to be solved. (A recent decision from the U.S. Court of Appeals for the Federal Circuit, In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011), is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. See MPEP 2141.01a)  Basic knowledge common to controlling the marine diesel engine turbocharger pressure to influence power output can be found in Murikami.   That Murakami demonstrates additional operational details to solve Murakami’s problem does not detract from the relevance of the teachings to the problem faced by Applicant of using the turbocharger pressure to influence engine power output.  The Examiner maintains the rejection.
Furthermore it’s unnecessary to split hairs on how narrowly to define the question of the “problem to be solved” of intake pressure in an engine because factors controlling engine operation is the same field of endeavor.  "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).Turbochargers in marine diesel engines have similar forms and function, even if Murakami’s has additional details that are not incorporated into the combination.  The Examiner maintains the rejection because the marine diesel engines are in the same field of endeavor.

Allowable Subject Matter
Claims 7, 8, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (A terminal disclaimer is also needed.  See double patenting rejection above.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        13 September 2022